              Case 15-20816-PGH       Doc 162     Filed 02/27/20    Page 1 of 8




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERDALE DIVISION

In re:
                                                                                   Chapter 13
                                                                     Case No.: 15-20816-PGH
TERESA PAULA BURNS,

      Debtor.
___________________________________________/

                     OPPOSITION TO MOTION FOR SANCTIONS

         Secured Creditor, US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE

OF CABANA SERIES III TRUST AND BSI FINANCIAL SERVICES (collectively

“Secured Creditor”), hereby submit the following Opposition to Motion for Sanctions against

Secured Creditor proposed by Debtor Teresa Paula Burns (the “Debtor”).

                                 STATEMENT OF FACTS

         1.   On June 15, 2015, Debtor filed a Chapter 13 Petition in the U.S. Bankruptcy

Court (the “Bankruptcy”).

         2.   On August 28, 2015, Secured Creditor’s predecessor, CitiMortgage, Inc. filed

proof of claim #6-1 evidencing a total claim $209,409.67 and pre-petition arrearages of

$79,828.28 secured by a mortgage against the real property located at 5541 NW 52 Circle,

Coconut Creek, FL 33073 (the “Property”). The claim included an escrow analysis indicating

that the monthly payment starting July 1, 2015 was $1,437.25, which included an escrow portion

of $474.35.

         3.   On January 5, 2016, a payment change notice was filed indicating a new monthly

payment amount starting February 1, 2016 of $1,437.17, which included an escrow portion of

$474.27.
                Case 15-20816-PGH       Doc 162     Filed 02/27/20    Page 2 of 8

                                                                      Case No.: 15-20816-PGH

        4.      According to the bankruptcy docket, on October 12, 2016, an order was entered

approving a temporary loan modification agreement with Secured Creditor’s predecessor

providing for a trial period payment plan of three payments of $1,335.67 starting November 1,

2016.

        5.      According to the bankruptcy docket, on June 27, 2017, Secured Creditor’s

predecessor filed a motion seeking approval of a loan modification agreement dated February 3,

2017 providing for, among other things, monthly principal and interest payments of $752.60 and

monthly escrow payments of $558.00, which may adjust periodically, starting March 1, 2017.

        6.      However, the loan modification agreement attached to the motion is not signed by

either party.

        7.      On July 5, 2017, an order was entered approving the loan modification and

providing that “Creditor and Debtor is authorized to take the necessary action to finalize the

permanent loan modification.”

        8.      On May 18, 2018, a payment change notice (“PCN1”) was filed by Secured

Creditor’s predecessor providing for a new escrow payment of $536.58 and a principal and

interest payment of $962.90.

        9.      On February 2, 2019, a transfer of claim was filed noticing the transfer of the

subject loan to Secured Creditor.

        10.     On November 8, 2019, a payment change notice (“PCN2”) was filed by Secured

Creditor identifying a new escrow payment of $3,714.21 and a principal and interest payment of

$962.90.




                                              -2-
              Case 15-20816-PGH          Doc 162      Filed 02/27/20     Page 3 of 8

                                                                         Case No.: 15-20816-PGH

       11.     On January 9, 2020, a payment change notice (“PCN3”) was filed by Secured

Creditor identifying a new escrow payment of $3,498.32 and a principal and interest payment of

$962.90.

       12.     On January 28, 2020, Debtor filed objections the PCN1, PCN2 and PCN3 as well

as the instant motion for sanctions for allegedly violating the Court’s July 5, 2017 order

approving the loan modification.

       13.     However, the Debtor’s motion for sanctions does not attach a fully executed copy

of the loan modification agreement. In fact, the loan modification attached to the Debtor’s

motion for sanctions bears no signatures of the Debtor or Secured Creditor’s predecessor.

       14.     Nonetheless, despite the lack of an executed loan modification agreement,

Secured Creditor is reviewing the matter further in order to reconcile its records as the loan in

question was transferred to Secured Creditor as unmodified.

                                          ARGUMENT

       A.      DEBTOR HAS NOT MET HER BURDEN OF PROOF FOR SANCTIONS.

       15.     The purpose of civil contempt is to coerce compliance with a court order or to

compensate another party for losses caused by violation of a court order. International Union,

UMWA v. Bagwell (1994) 512 US 821, 827-828, 114 S.Ct. 2552, 2557-2558; In re Icenhower

(9th Cir. 2014) 755 F3d 1130, 1139—party may be held in civil contempt only if it violated “a

specific and definite order of the court” (internal quotes omitted); see also In re Bradley (5th Cir.

2009) 588 F3d 254, 263-264 (explaining difference between coercive and remedial civil

contempt).

       16.     In order to prevail in their motion for contempt Debtor must provide clear and

convincing evidence that 1) a valid order exists, 2) defendants had knowledge of the order, and




                                                -3-
              Case 15-20816-PGH          Doc 162      Filed 02/27/20     Page 4 of 8

                                                                         Case No.: 15-20816-PGH

3) defendants disobeyed the order. In re Land End Leasing, Inc., 220 B.R. 226 (Bankr. D.N.J.

1998). Furthermore, alleged contemnor's violation of the court order must be willful in order to

warrant imposition of contempt sanctions. 11 U.S.C.A. § 524(a)(2). The court applies two-part

test to determine whether contemnor's alleged violation of court order was “willful,” as required

to support imposition of contempt sanctions, and considers (1) whether alleged contemnor knew

that court order applied, and (2) whether alleged contemnor intended the actions that violated the

order. 11 U.S.C.A. § 524(a)(2).

       17.     To satisfy the first prong, knowledge of the applicability of the injunction must be

proved as a matter of fact and may not be inferred simply because the creditor knew of the

bankruptcy proceeding. Zilog, 450 F.3d at 1007–08; see also Dyer, 322 F.3d at 1191–92

(rejecting an attempt to infer knowledge of the automatic stay based on knowledge of the

bankruptcy proceedings in the context of a contempt ruling). Additionally, the creditor's good

faith belief that they are not in violation of the terms of the confirmed plan precludes a finding of

contempt even if the creditor's belief is unreasonable, because this precludes a finding of a

willful violation, similar to a willful violation of the discharge injunction. Zilog, 450 F.3d at

1009 n.14 (“To the extent that the deficient notices [from the bankruptcy court and opposing

counsel] led the [creditors] to believe, even unreasonably, that the discharge injunction did not

apply to their claims because they were not affected by the bankruptcy, this would preclude a

finding of willfulness.”). In re Taggart, 888 F.3d 438, 443–44 (9th Cir. 2018), cert. granted sub

nom. Taggart v. Lorenzen, No. 18-489, 2019 WL 98543 (U.S. Jan. 4, 2019). Furthermore, “to be

contumacious, the creditor's action must operate to coerce or harass the debtor improperly.” In re

Collins, 474 B.R. at 320; In re Whitman-Nieves, 519 B.R. 1, 11 (Bankr. D.P.R. 2014).




                                                -4-
              Case 15-20816-PGH         Doc 162      Filed 02/27/20        Page 5 of 8

                                                                           Case No.: 15-20816-PGH

       18.     Debtor does not meet this burden of proof and does not provide any evidence to

prove that Secured Creditor violated the court’s order. While the court’s order did approve the

loan modification, the court’s order merely authorized Debtor and Secured Creditor’s

predecessor to “take the necessary action to finalize the permanent loan modification.” However,

as a fully executed copy of the loan modification agreement has not been provided, it does not

appear as though the permanent loan modification was ever properly finalized. Consequently,

Secured Creditor should not be held in contempt under these circumstances.

       19.     Furthermore, despite the lack of a signed loan modification agreement, Secured

Creditor is reviewing its records and reconciling the loan accordingly. Thus, Secured Creditor

requests a continuance of the matter in order to complete its review and reconciliation of the loan

and afford the parties additional time to meet and confer on the matter.

       B.      SECURED CREDITOR SHOULD NOT BE SANCTIONED

       20.     To the extent the court determines that the Debtor has met her burden of proof to

establish a discharge violation, substantial compliance” with a court order is a defense to

contempt for violation of the order and is not vitiated by a “few technical violations” where

every reasonable effort has been made to comply. In re Dual-Deck Video Cassette Recorder

Antitrust Litig. (9th Cir. 1993) 10 F3d 693, 695; FTC v. Lane Labs-USA, Inc. (3rd Cir. 2010) 624

F3d 575, 589-592 (collecting cases)—party must establish its good faith in taking “all reasonable

efforts to comply” and violation was “merely ‘technical’ or ‘inadvertent’”; see Salazar ex rel.

Salazar v. District of Columbia (DC Cir. 2010) 602 F3d 431, 441.

       21.     In addition to the matters discussed above, Secured Creditor is in the process of

reconciling the subject loan to ensure proper application of payments that Debtor claims to have

made. Secured Creditor has acted in good faith to comply with the order. Any alleged violation




                                               -5-
              Case 15-20816-PGH          Doc 162      Filed 02/27/20     Page 6 of 8

                                                                         Case No.: 15-20816-PGH

was merely technical and inadvertent as a result of the lack of a fully executed loan modification

agreement. Furthermore, Secured Creditor has not taken any action that could possibly be

considered contemptuous during the time period in question and no foreclosure activity has taken

place. Thus, Secured Creditor should not be found in contempt.

       C.      DEBTOR HAS NOT PROVEN DAMAGES

       22.     The purpose of civil contempt is to coerce compliance with a court order or to

compensate another party for losses caused by violation of a court order. International Union,

UMWA v. Bagwell (1994) 512 US 821, 827-828, 114 S.Ct. 2552, 2557-2558; In re Icenhower

(9th Cir. 2014) 755 F3d 1130, 1139—party may be held in civil contempt only if it violated “a

specific and definite order of the court” (internal quotes omitted); see also In re Bradley (5th Cir.

2009) 588 F3d 254, 263-264. Civil contempt sanctions are remedial, not punitive. In re Power

Recovery Systems, Inc. (1st Cir. 1991) 950 F2d 798, 802; see also In re Dyer, 322 F.3d 1178,

1192 (9th Cir. 2003); In re Wagner (BC CD CA 1988) 87 BR 612, 619; see In re Zartun (9th

Cir. BAP 1983) 30 BR 543, 546— damages may be awarded ancillary to contempt order “so

long as they are not punitive.”

       23.     Here, Debtor’s motion seeks an award of financial sanctions of $10,000.00 and

attorney’s fees and costs of $5,000.00.        However, Debtor fails to provide any evidence

supporting the existence or amount of any such alleged damages or attorney’s fees and costs.

Debtor does not plead any damages with reasonable certainty. There are no facts in the Motion to

explain how Debtor was damaged in any way. Furthermore, no evidence of the damages or

attorney’s fees and costs is attached to the Motion. There are no receipts, billing logs, or

documents to substantiate any request for damages or attorney’s fees and costs. Additionally, no

declaration of the Debtor is attached to the Motion to substantiate the claims made in the Motion




                                                -6-
                 Case 15-20816-PGH     Doc 162     Filed 02/27/20   Page 7 of 8

                                                                     Case No.: 15-20816-PGH

or the damages pled. Furthermore, Secured Creditor challenges the amount of the attorney’s fees

and alleged damages as unreasonable.

                                       CONCLUSION

        24.      Debtor has not met her burden of proof and will be unable to do so because

Secured Creditor has complied with the terms of the Order. Therefore, the court should deny

Debtor’s Motion in its entirety. Finally, Debtor provides no evidence to support the claim for

damages and should not be awarded any damages as she did not prove them with reasonable

particularity.

Dated this 27th day of February, 2020.
                                                   Respectfully submitted,

                                                   GHIDOTTI | BERGER, LLP
                                                   Attorneys for Secured Creditor
                                                   1031 North Miami Beach Blvd
                                                   North Miami Beach, FL 33162
                                                   Telephone: (305) 501.2808
                                                   Facsimile: (954) 780.5578

                                                   By: s/ Chase A. Berger
                                                          Chase A. Berger, Esq.
                                                          Florida Bar No. 083794
                                                          cberger@ghidottiberger.com




                                             -7-
              Case 15-20816-PGH         Doc 162      Filed 02/27/20    Page 8 of 8

                                                                        Case No.: 15-20816-PGH


               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).


                                              By:     /s/ Chase A. Berger
                                                          Chase A. Berger, Esq.




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 27, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


 Debtor                                             Debtor’s Counsel
 Teresa Paula Burns                                 Chad T Van Horn
 5541 NW 52 Cir                                     330 N Andrews Ave #450
 Coconut Creek, FL 33073                            Ft Lauderdale, FL 33301

 Trustee                                            U.S. Trustee
 Robin R Weiner                                     Office of the US Trustee
 www.ch13weiner.com                                 51 S.W. 1st Avenue, Suite 1204
 POB 559007                                         Miami, FL 33130
 Fort Lauderdale, FL 33355



                                              By:    /s/ Chase A. Berger
                                                         Chase A. Berger, Esq.




                                               -8-
